Citation Nr: 1432975	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  10-09 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for a left ankle disability.

2.  Entitlement to a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU) on an extra-schedular basis.


REPRESENTATION

Veteran represented by:	Deanne L. Bonner, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran had active service from June 1979 to July 1979, from July 1980 to August 1980, and from January 1981 to March 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the VA RO in Nashville, Tennessee. 
	
By a February 2012 determination, the Board denied, in pertinent part, the Veteran's claim for an increased rating for his left ankle disability.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (CAVC).  In July 2013, the CAVC issued a Memorandum Decision setting aside the February 2012 Board denial of this claim and remanding the matter for further proceedings.  The appeal has been returned to the Board for action consistent with the July 2013 memorandum decision.

The Board notes that the Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009) that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that his service-connected disabilities prevent him from working.  In a June 2014 statement, the representative asserted that the evidence of record support a finding that the Veteran should be granted entitlement to extra-schedular TDIU.  As such, the Board finds that Rice is applicable to the current appeal.

The record reflects that the Veteran submitted additional evidence to the Board in conjunction with this case accompanied by a waiver of initial review of this evidence by the agency of original jurisdiction (AOJ) in accord with 38 C.F.R. § 20.1304.


The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Upon resolution of all reasonable doubt in favor of the Veteran, the evidence shows that the Veteran's service-connected left ankle disability more closely approximates marked limitation of motion.


CONCLUSION OF LAW

The criteria for a disability rating of 20 percent for a left ankle disability have been met.  38 U.S.C.A. 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.1-4.3, 4.6, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013), 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) .  In view of the decision below, which is fully favorable, the Board finds any deficiencies of notice or assistance is non-prejudicial. 

The Veteran asserts that his left ankle disability is more severe than the initially assigned 10 percent rating reflects, and asserts that a 20 percent rating more accurately reflects the severity of the symptoms suffered.


Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1 , 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in the present case, the Board notes that the Veteran is appealing the initial assignment of a disability rating, and as such, the severity of the disability is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 , should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  Where there is a question as to which of two evaluations shall be a applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

The Veteran's left ankle disability is rated under Diagnostic Code 5271, which provides the rating criteria for ankle disabilities.  Under this diagnostic code, a 20 percent evaluation for marked limitation of ankle motion.  A 20 percent disability rating is the highest possible schedular rating under Diagnostic Code 5271.  Higher disability ratings of 30 and 40 percent are possible under Diagnostic Code 5270 with evidence of ankylosis.

Normal motion of the ankle is described as dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  See 38 C.F.R. § 4.71 , Plate II.

As was noted in the Introduction section of this decision, this case has come back before the Board pursuant to a July 2013 CAVC Memorandum Decision, which found that the Board failed to provide adequate reasons and bases for its decision to deny a higher rating.  In June 2014 the Veteran's attorney submitted a Brief in support of the Veteran's appeal, which described specific medical evidence concerning a host of left ankle symptoms.  It is argued that these symptoms warrant the assignment of the next higher rating of 20 percent for marked limitation of motion under Diagnostic Code 5271. 

In view of the CAVC's Memorandum Decision in conjunction with the persuasive arguments submitted by the Veteran's Counsel, the Board finds that upon resolution of reasonable doubt in favor of the Veteran, the left ankle symptoms more nearly approximate the higher rating of 20 percent under Diagnostic Code 5271 for marked limitation of motion. 

The Board also has considered the potential application of related Diagnostic Codes.  In that regard, the Board notes that in the Veteran's case, as the subsequent discussion will indicate, there are no findings of malunion of the os calcis or astragalus, or of ankylosis of the ankle joint.  Accordingly, Diagnostic Codes 5270, 5272, and 5273, which require malunion or ankylosis, are not for application in this case; nor has the Veteran so contended. 

In awarding the next higher rating of 20 percent, the Board has considered additional functional loss on use due to pain on motion or due to flare-ups of the disability.  See 38 C.F.R. §§ 4.40 , 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205 -06 (1995).  Taking all of the evidence of record into consideration, the Board finds that the rating assigned herein encompasses such functional loss.  

In view of the remand below for extra-schedular TDIU, the Board finds that the issue of entitlement to an extra-schedular rating is intertwined with the remand action.  


ORDER

Entitlement to an initial disability rating of 20 percent for the service-connected left ankle disability is granted.



REMAND

For the reasons set forth below, the Board has determined that additional development is necessary by the AOJ prior to adjudication.

In view of the specific assertions that the Veteran should be granted TDIU on an extra-schedular basis, the Veteran should be provided with a notice letter detailing the requirements for establishing entitlement to TDIU and a VA Form 21-8940, as he has not been provided with either.  Upon review and consideration of any information thereafter received, the AOJ shall determine whether the procedure for referral to the Director, Compensation and Pension Service, is warranted for extra-schedular consideration under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with appropriate notice of VA's duties to notify and to assist with regard to substantiating a claim for entitlement to TDIU.  Additionally provide him with VA Form 21-8940 in connection with the inferred claim for entitlement to TDIU, and request that he supply the requisite information.

2. Obtain any and all relevant VA treatment records that have not yet been associated with the claims file.

3. Thereafter, review and consider any information thereafter received, and determine whether the procedure for referral to the Director, Compensation and Pension Service, is warranted for extra-schedular consideration under 38 C.F.R. § 4.16(b)

4. Then, readjudicate the issue remaining on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last SSOC.  The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2013).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


